DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 5/02/2022. Claims 1, 3-7, 9-12, 14-17, and 19-24 are pending in the application. Claims 1, 3-4, 9, 12, 14-15, and 19 are amended. Claims 23-24 are new.

Response to Arguments
Applicant’s arguments with respect to amended pending claims filed on 5/02/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Further, regarding the new limitations recited in claims 1, 3-4, 9, 12, 14-15, 19, and 23-24, it is submitted that they are properly addressed by the new ground of rejection.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.


Claim Objections
Claims 1, 12, and  20 are objected to because of the following informalities: 
Claims 1, 12, and 20 recite “one on more tag devices”. The Examiner believes that this is a typographical mistake and the Applicant meant to recite “one or more tag devices”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-12, 14-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. (US 20180167686 A1, hereinafter James) in view of Krasadakis et al. (US 20170289596 A1, hereinafter Krasadakis).

Regarding Claim 1, James discloses a method for transition-coded media ([0002]: This disclosure relates generally to systems and methods for distributing and consuming interactive multimedia content over a distributed computer network), comprising: 
obtaining a media file ([0058]: According to some examples, a method for providing interactive multimedia content includes receiving content data (e.g., receiving video data as shown in box 160 of FIG. 2). [See also para [0002], [0006]]); 
determining whether the media file includes transition-coded media by detecting one or more tags, the transition-coded media including a media element and the one or more tags ([0047]: In further examples, and as shown in box 165 in FIG. 2, the region may be defined by automatic detection of an object within the frame;  Fig. 2, box 170 - Receive indication of a region within a frame of the video data, a scripting event associated with the region, and a metadata tag, the one or more tags being associated with one or more progress points in the media element ([Abstract]: a method for providing interactive content includes receiving content data, receiving an indication of a region within a frame of the content data… receiving a metadata tag or a reference to the metadata tag, the metadata tag associated with the region. [See also para [0006], [0041], [0068]-[0070]]); 
in response to determining the media file includes the transition-coded media, establishing a dynamic media environment ([0045]: Example video players described herein may allow users to browse content from a variety of different sources, view that content and interact with it by touching (or otherwise selecting) interactive regions within the content [interactive regions are provided]; [0058]: According to some examples, a method for providing interactive multimedia content includes receiving content data (e.g., receiving video data as shown in box 160 of FIG. 2), receiving an indication of a region within a frame of the content data and receiving a scripting event associated with the region (e.g., as shown in box 170 of FIG. 2) [a scripting event is associated with the region]); 
detecting whether a user is interacting with the transition-coded media by using a user device ([0045]: Whenever an interactive region is touched (or otherwise selected), a visual cue may let the user know they've “captured” that content. When done viewing the content, users can browse their virtual “cart” for all of their “captured” content); and 
in response to detecting the user is interacting with the transition-coded media by using the user device, executing the transition-coded media with the dynamic media environment by: tracking a progress of the media element executed on the user device and a user state ([0016]: In some examples, wherein the content data comprises video data, and wherein the region is associated with a first set of coordinates in the frame, the method further comprises tracking a change of the region between successive frames of the video data, including determining a second set of coordinates in the frame corresponding to the region in a subsequent frame. See also para [0017]-[0018], [0041], [0085]); 
based on the progress of the media element executed on the user device and the user state, determining whether a trigger event occurs ([0016]: In some examples, wherein trigger comprises a user interaction responsive to a selection of the region with a cursor controller, the method further comprises receiving an indication of a captured content item responsive to the selection of the region [See also para [0017], [0085], [0105]), the trigger event being associated with a predetermined tag of the one or more tags ([0008]: In some examples, the method further comprises selecting the action to be taken responsive to the trigger from a library of available action, and associating the selected action with the scripting event and the metadata tag); 
However, James does not explicitly teach “in response to determining the trigger event occurs, determining a transition action based on the trigger event by extracting information for one or more device actions and information for one or more tag devices from a predetermined tag corresponding to the trigger event; identifying the one or more tag devices based on the extracted information, wherein the one or more tag devices are configured to execute the one or more device actions and wherein the one on more tag devices are different than the user device;  determining the transition action based on the tag devices and the one or more device actions; and causing the transition action to be performed by the one or more tag devices.”
On the other hand, in the same field of endeavor, Krasadakis teaches
in response to determining the trigger event occurs ([0058]: The user may look at the screen for X seconds, and the interaction is captured by the reaction monitor 130 for the user 102), determining a transition action based on the trigger event by: extracting information for one or more device actions and information for one or more tag devices from the tag corresponding to the trigger event (Fig. 1; [0058]: The path of the user 102 is known due to the previous interaction (i.e., looking at the screen for X seconds) with the prior display device 100, and it is also known that the first mini-episode has been presented and positively received [extracted information]); 
identifying the one or more tag devices based on the extracted information, wherein the one or more tag devices are configured to execute the one or more device actions and wherein the one on more tag devices are different than the user device ([0058]: As the user 102 moves through the airport, he/she approaches another display device 100 that is part of the same network of display devices 100 [another display device 100 corresponds to the tag device]); 
determining the transition action based on the tag devices and the one or more device actions; and causing the transition action to be performed by the one or more tag devices. ([0058]: As such, another aspect of the car may be presented to the user 102 on the second display device 100. [presenting the next episode corresponds to the transition action]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of James to incorporate the teachings of Krasadakis to include “in response to determining the trigger event occurs, determining a transition action based on the trigger event by extracting information for one or more device actions and information for one or more tag devices from a predetermined tag corresponding to the trigger event; identifying the one or more tag devices based on the extracted information, wherein the one or more tag devices are configured to execute the one or more device actions and wherein the one on more tag devices are different than the user device; determining the transition action based on the tag devices and the one or more device actions; and causing the transition action to be performed by the one or more tag devices.”
The motivation for doing so would be to determine the overall effectiveness of the content as it is consumed by large audiences of consumers, as recognized by Krasadakis ([0058] of Krasadakis: This type of data collection may serve to better select future content for the user 102 or to judge the overall effectiveness of the content as it is consumed by large audiences of consumers one-by-one).

Regarding Claim 3, the combined teachings of James and Krasadakis disclose the method of claim 1.
 Krasadakis further teaches wherein the tracking the progress of the media element executed on the user device and the user state includes: sending instructions to at least one tracking device to track the user ([0022]: Additionally or alternatively, some examples “anonymously” track users); 
receiving tracking data from the at least one tracking device ([0022]: In such examples, the display devices may track an anonymized unique identifier that is broadcast by a user's mobile device (e.g., smart phone, tablet, wearable, etc.) or other electronic device that is installed or exposed by the mobile device operating system (OS) or some other software application); and 
processing the tracking data to determine the user state ([0022]: Once the unique identifier is obtained, anonymous tracking may be used to associate user actions with the unique identifier, and subsequent mini-episode selection and content presentation may be triggered by recognition of the unique identifier and history of user interactions.).

Regarding Claim 4, the combined teachings of James and Krasadakis disclose the method of claim 3.
 Krasadakis further teaches wherein the tracking the progress of the media element executed on the user device and the user state further includes: 
determining whether the media element is a static media element or data stream media element ([0019]: Additionally, the mini-episodes may have multiple variations for each one of the three parts (i.e., exterior, interior, offer), and each variation may have different wording, style, text, logos, graphics, video, audio, animations, or other communication messages (collectively “message components” or “communication message components”) that may be statically set by a web service or dynamically changing depending on things like the user's or other similarly profiled users' responses to the various communication messages components), and performing one of: 
in response to determining the media element is a static media element, determining the progress of the media element based on the user state; or in response to determining the media element is a data stream media element, determining the progress of the media element based on time ([0019]: On a larger scale, the dynamic variation of mini-episode message components and analysis of user feedback to those components enables the various examples disclosed herein to experiment and automatically identify the top-performing message components for the different mini-episodes).

Regarding Claim 5, the combined teachings of James and Krasadakis disclose the method of claim 1.
 Krasadakis further teaches wherein the determining whether the trigger event occurs includes: determining whether a progress point of a tag has been reached based on the progress of the media element; and in response to determining the progress point of the tag has been reached, determining the trigger event occurs ([0028]: Some examples base decisions for presenting mini-episodes and message components based on user identification and interaction. Additionally or alternatively, examples may select mini-episodes and/or message components based on other inputs, such as, for example but without limitation, the time, date, season, location, social signals, major events in-progress).

Regarding Claim 6, the combined teachings of James and Krasadakis disclose the method of claim 5.
 Krasadakis further teaches wherein the determining the transition action based on the trigger event includes: determining whether the tag includes a condition (Fig. 7; [0084]: User-interaction conditions are assessed by the display device 100); and in response to determining the tag does not include a condition, determining the transition action based on the tag ([0084]: some examples may instead change the content being presented upon detection of the user's disinterest. But in some examples that employ such a time threshold, if the time expires, new content is displayed, as shown by the No path from decision box 708).

Regarding Claim 7, the combined teachings of James and Krasadakis disclose the method of claim 5.
Krasadakis further teaches wherein the determining the transition action based on the trigger event includes: determining whether the tag includes a condition (Fig. 7; [0084]: User-interaction conditions are assessed by the display device 100… Based on the assessed user interactions, the user's level of engagement is assessed, as shown at decision box 706 .); 
in response to determining the tag does include a condition, determining whether the condition is satisfied based on the progress of the media element and/or the user state ([01021]: If the user is not engaged (e.g., the user keeps walking or does not look at the screen), the content is presented for at least a certain time threshold and updated according to the content's play cycles); and 
in response to determining the condition is satisfied, determining the transition action based on the tag ([0085]: If so, the content may be allowed to play normally, as shown at 716, and if not, the content may be updated to try and entice additional user engagement, as shown at 714.).

Regarding Claim 9, the combined teachings of James and Krasadakis disclose the method of claim 1.
 Krasadakis further teaches wherein causing the transition action to be performed further includes: sending instructions to the matching devices to perform at least one device action of the one or more device actions in accordance with the tag, wherein the at least one device action modifies the tag devices based on a user specific environmental control. ([0035]: The sensors 118 may include any number of sensors for detecting the users 102, environmental conditions in the viewing area, or information from client devices (e.g., smart phone, tablet, laptop, wearable device, etc.) of the users 102…  or any other sensor configured to capture data from the user 102 or the environment, or any other sensors configured to identify the users 102 or capture environmental data. [See also para [0037], [0055], [0061]; [0038]: Additionally or alternatively, the memory 112 may be distributed across multiple display devices 100 , e.g., in a virtualized environment in which instruction processing is carried out on multiple devices 100).

Regarding Claim 10, the combined teachings of James and Krasadakis disclose the method of claim 1.
Krasadakis further teaches wherein the establishing the dynamic media environment includes: obtaining location data for the dynamic media environment, the location data including information about one or more dynamic media environment enabled devices ([0003]: Additionally, a location of the public display device and a timeframe for when the at least one user is in the area is identified in various examples. See also para [0015], [0028], [0035]); and 
initializing the one or more dynamic media environment enabled devices Fig. 2; [0003]: Some examples are directed to controlling the display of content on a public display device based on recognized users in an area. In some examples, user-specific data is received comprising one or more physical characteristics of a user in a viewing area of the public display device [the devices are initialized when the user-specific data is received. See also para [0015], [0028], [0035]).
  
 Regarding Claim 11, the combined teachings of James and Krasadakis disclose the method of claim 10.
Krasadakis further teaches the establishing the dynamic media environment further includes, before the obtaining the location data: determining a location of the dynamic media environment ([0003]: Additionally, a location of the public display device and a timeframe for when the at least one user is in the area is identified in various examples. See also para [0015], [0028], [0035]); 
determining whether the location is one of one or more known locations ([0087]: These examples execute operations for… identifying a location of the public display device); 
in response to determining the location is one of one or more known locations, obtaining the location data stored in a memory (Fig. 1, Fig. 12; [0256]: A mobile media platform may provide and/or utilize information relating to the location of a mobile device or user and/or intelligence derived in whole or in part from such location information); and 
in response to determining the location is not one of one or more known locations, executing a search process for dynamic media environment enabled devices to generate the location data ([0015]: Additionally, a location of the public display device and a timeframe or actual time when the at least one user is in the area is identified in various examples; [0054]: In this scenario, the display device 100 may also wirelessly communicate responses back to the client device, thereby allowing the client device and display device 100 pair themselves together and exchange information about content, audience analytics (e.g., gender, race, preferences, history, location, etc.), or other types of information; [0057]: Using geographic location information or direct communication with the client device of the user 102 (e.g., through BLUETOOTH® branded communications, NFC communications, or the like), the display device 100 may present a sequence of related content to a user 102 across multiple display devices 100).

Regarding Claim 12, James discloses a system for transition-coded media (Fig.1, System 100), the system comprising: 
a memory storing instructions (Fig. 1, memory 106); and a processor executing the instructions to perform a process (Fig.1, processor 104) including: 
obtaining a media file ([0058]: According to some examples, a method for providing interactive multimedia content includes receiving content data (e.g., receiving video data as shown in box 160 of FIG. 2). [See also para [0002], [0006]]); 
determining whether the media file includes transition-coded media by detecting one or more tags, the transition-coded media including a media element and the one or more tags ([0047]: In further examples, and as shown in box 165 in FIG. 2, the region may be defined by automatic detection of an object within the frame;  Fig. 2, box 170 - Receive indication of a region within a frame of the video data, a scripting event associated with the region, and a metadata tag), the one or more tags being associated with one or more progress points in the media element ([Abstract]: a method for providing interactive content includes receiving content data, receiving an indication of a region within a frame of the content data… receiving a metadata tag or a reference to the metadata tag, the metadata tag associated with the region. [See also para [0006], [0041], [0068]-[0070]]); 
detecting whether a user is interacting with the transition-coded media by using a user device ([0045]: Whenever an interactive region is touched (or otherwise selected), a visual cue may let the user know they've “captured” that content. When done viewing the content, users can browse their virtual “cart” for all of their “captured” content); and 
in response to detecting the user is interacting with the transition-coded media by using the user device, executing the transition-coded media with the dynamic media environment by:
tracking a progress of the media element executed on the user device and a user state ([0016]: In some examples, wherein the content data comprises video data, and wherein the region is associated with a first set of coordinates in the frame, the method further comprises tracking a change of the region between successive frames of the video data, including determining a second set of coordinates in the frame corresponding to the region in a subsequent frame. See also para [0017]-[0018], [0041], [0085]); 
based on the progress of the media element executed on the user device and the user state, determining whether a trigger event occurs ([0016]: In some examples, wherein trigger comprises a user interaction responsive to a selection of the region with a cursor controller, the method further comprises receiving an indication of a captured content item responsive to the selection of the region [See also para [0017], [0085], [0105]), the trigger event being associated with a predetermined tag of the one or more tags ([0008]: In some examples, the method further comprises selecting the action to be taken responsive to the trigger from a library of available action, and associating the selected action with the scripting event and the metadata tag); 
However, James does not explicitly teach “in response to determining the media file includes the transition-coded media, establishing a dynamic media environment by: obtaining location data for the dynamic media environment, the location data including information about one or more dynamic media environment enabled devices, and initializing the one or more dynamic media environment enabled devices; in response to determining the trigger event occurs, determining a transition action based on the trigger event by extracting information for one or more device actions and information for one or more tag devices from a predetermined tag corresponding to the trigger event; identifying the one or more tag devices based on the extracted information, wherein the one or more tag devices are configured to execute the one or more device actions and wherein the one on more tag devices are different than the user device;  determining the transition action based on the tag devices and the one or more device actions; and causing the transition action to be performed by the one or more tag devices.”
On the other hand, in the same field of endeavor, Krasadakis teaches
in response to determining the media file includes the transition-coded media, establishing a dynamic media environment by:
obtaining location data for the dynamic media environment, the location data including information about one or more dynamic media environment enabled devices, and initializing the one or more dynamic media environment enabled devices ([0003]: Additionally, a location of the public display device and a timeframe for when the at least one user is in the area is identified in various examples. See also para [0015], [0028], [0035]); and
initializing the one or more dynamic media environment enabled devices (Fig. 2; [0003]: Some examples are directed to controlling the display of content on a public display device based on recognized users in an area. In some examples, user-specific data is received comprising one or more physical characteristics of a user in a viewing area of the public display device [the devices are initialized when the user-specific data is received. See also para [0015], [0028], [0035]);
in response to determining the trigger event occurs ([0058]: The user may look at the screen for X seconds, and the interaction is captured by the reaction monitor 130 for the user 102), determining a transition action based on the trigger event by: extracting information for one or more device actions and information for one or more tag devices from the tag corresponding to the trigger event (Fig. 1; [0058]: The path of the user 102 is known due to the previous interaction (i.e., looking at the screen for X seconds) with the prior display device 100, and it is also known that the first mini-episode has been presented and positively received [extracted information]); 
identifying the one or more tag devices based on the extracted information, wherein the one or more tag devices are configured to execute the one or more device actions and wherein the one on more tag devices are different than the user device ([0058]: As the user 102 moves through the airport, he/she approaches another display device 100 that is part of the same network of display devices 100 [another display device 100 corresponds to the tag device]); 
determining the transition action based on the tag devices and the one or more device actions; and causing the transition action to be performed by the one or more tag devices. ([0058]: As such, another aspect of the car may be presented to the user 102 on the second display device 100. [presenting the next episode corresponds to the transition action]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of James to incorporate the teachings of Krasadakis to include “in response to determining the media file includes the transition-coded media, establishing a dynamic media environment by: obtaining location data for the dynamic media environment, the location data including information about one or more dynamic media environment enabled devices, and initializing the one or more dynamic media environment enabled devices; in response to determining the trigger event occurs, determining a transition action based on the trigger event by extracting information for one or more device actions and information for one or more tag devices from a predetermined tag corresponding to the trigger event; identifying the one or more tag devices based on the extracted information, wherein the one or more tag devices are configured to execute the one or more device actions and wherein the one on more tag devices are different than the user device; determining the transition action based on the tag devices and the one or more device actions; and causing the transition action to be performed by the one or more tag devices.”
The motivation for doing so would be to determine the overall effectiveness of the content as it is consumed by large audiences of consumers, as recognized by Krasadakis ([0058] of Krasadakis: This type of data collection may serve to better select future content for the user 102 or to judge the overall effectiveness of the content as it is consumed by large audiences of consumers one-by-one).

Regarding Claim 14, the combined teachings of James and Krasadakis disclose the method of claim 12.
Krasadakis further teaches wherein the tracking the progress of the media element executed on the user device and the user state includes: 
sending instructions to at least one tracking device to track the user ([0022]: Additionally or alternatively, some examples “anonymously” track users); 
receiving tracking data from the at least one tracking device ([0022]: In such examples, the display devices may track an anonymized unique identifier that is broadcast by a user's mobile device (e.g., smart phone, tablet, wearable, etc.) or other electronic device that is installed or exposed by the mobile device operating system (OS) or some other software application); and 
processing the tracking data to determine the user state ([0022]: Once the unique identifier is obtained, anonymous tracking may be used to associate user actions with the unique identifier, and subsequent mini-episode selection and content presentation may be triggered by recognition of the unique identifier and history of user interactions).

Regarding Claim 15, the combined teachings of James and Krasadakis disclose the system of claim 14.
 Krasadakis further teaches wherein the tracking the progress of the media element executed on the user device and the user state further includes: 
determining whether the media element is a static media element or data stream media element ([0019]: Additionally, the mini-episodes may have multiple variations for each one of the three parts (i.e., exterior, interior, offer), and each variation may have different wording, style, text, logos, graphics, video, audio, animations, or other communication messages (collectively “message components” or “communication message components”) that may be statically set by a web service or dynamically changing depending on things like the user's or other similarly profiled users' responses to the various communication messages components), and performing one of: 
in response to determining the media element is a static media element, determining the progress of the media element based on the user state; or in response to determining the media element is a data stream media element, determining the progress of the media element based on time ([0019]: On a larger scale, the dynamic variation of mini-episode message components and analysis of user feedback to those components enables the various examples disclosed herein to experiment and automatically identify the top-performing message components for the different mini-episodes).

Regarding Claim 16, the combined teachings of James and Krasadakis disclose the system of claim 12. 
Krasadakis further teaches wherein the determining whether the trigger event occurs includes: 
determining whether a progress point of a tag has been reached based on the progress of the media element ([0126]: In one embodiment, a user watching a mobile broadcast of a sporting event may be provided a link to view a pre-recorded video clip that covers the highlights of the game to that point [The progress point has been reached when the link is provided]); 
and in response to determining the progress point of the tag has been reached, determining the trigger event occurs ([0126]: Clicking the link [providing the link corresponds to the trigger event] may result in the application switching video delivery sources from the mobile broadcast network to the cellular network and causing the highlighted video clip to be streamed on-demand to the user via the cellular network).

Regarding Claim 17, the combined teachings of James and Krasadakis disclose the system of claim 16.
Krasadakis further teaches wherein the determining the transition action based on the trigger event includes: determining whether the tag includes a condition Fig. 7; [0084]: User-interaction conditions are assessed by the display device 100); 
in response to determining the tag does include a condition, determining whether the condition is satisfied based on the progress of the media element and/or the user state ([01021]: If the user is not engaged (e.g., the user keeps walking or does not look at the screen), the content is presented for at least a certain time threshold and updated according to the content's play cycles); 
and in response to determining the condition is satisfied, determining the transition action based on the tag ([0085]: If so, the content may be allowed to play normally, as shown at 716, and if not, the content may be updated to try and entice additional user engagement, as shown at 714).

Regarding Claim 19, the combined teachings of James and Krasadakis disclose the system of claim 12.
 Krasadakis further teaches wherein causing the transition action to be performed includes: sending instructions to the matching devices to perform at least one device action of the one or more device actions in accordance with the tag ([0058]: The path of the user 102 is known due to the previous interaction (i.e., looking at the screen for X seconds) with the prior display device 100 , and it is also known that the first mini-episode has been presented and positively received. As such, another aspect of the car may be presented to the user 102 on the second display device 100).

Regarding Claim 20, James discloses a method for transition-coded media, the method comprising: 
obtaining a media file ([0058]: According to some examples, a method for providing interactive multimedia content includes receiving content data (e.g., receiving video data as shown in box 160 of FIG. 2). [See also para [0002], [0006]]); 
determining whether the media file includes transition-coded media by detecting one or more tags, the transition-coded media including a media element and the one or more tags ([0047]: In further examples, and as shown in box 165 in FIG. 2, the region may be defined by automatic detection of an object within the frame;  Fig. 2, box 170 - Receive indication of a region within a frame of the video data, a scripting event associated with the region, and a metadata tag, the one or more tags being associated with one or more progress points in the media element ([Abstract]: a method for providing interactive content includes receiving content data, receiving an indication of a region within a frame of the content data… receiving a metadata tag or a reference to the metadata tag, the metadata tag associated with the region. [See also para [0006], [0041], [0068]-[0070]]); 
in response to determining the media file includes the transition-coded media, establishing a dynamic media environment ([0045]: Example video players described herein may allow users to browse content from a variety of different sources, view that content and interact with it by touching (or otherwise selecting) interactive regions within the content [interactive regions are provided]; [0058]: According to some examples, a method for providing interactive multimedia content includes receiving content data (e.g., receiving video data as shown in box 160 of FIG. 2), receiving an indication of a region within a frame of the content data and receiving a scripting event associated with the region (e.g., as shown in box 170 of FIG. 2) [a scripting event is associated with the region]); 
detecting whether a user is interacting with the transition-coded media by using a user device ([0045]: Whenever an interactive region is touched (or otherwise selected), a visual cue may let the user know they've “captured” that content. When done viewing the content, users can browse their virtual “cart” for all of their “captured” content); and 
in response to detecting the user is interacting with the transition-coded media by using the user device, executing the transition-coded media with the dynamic media environment by: 
tracking a progress of a media element of the transition-coded media executed on the user device and a user state ([0016]: In some examples, wherein the content data comprises video data, and wherein the region is associated with a first set of coordinates in the frame, the method further comprises tracking a change of the region between successive frames of the video data, including determining a second set of coordinates in the frame corresponding to the region in a subsequent frame. See also para [0017]-[0018], [0041], [0085]); 
based on the progress of the media element executed on the user device and the user state, determining whether a trigger event occurs ([0016]: In some examples, wherein trigger comprises a user interaction responsive to a selection of the region with a cursor controller, the method further comprises receiving an indication of a captured content item responsive to the selection of the region [See also para [0017], [0085], [0105]).
However, James does not explicitly teach “in response to determining the trigger event occurs, determining a transition action based on the trigger event by extracting information for one or more device actions and information for one or more tag devices from a predetermined tag corresponding to the trigger event; identifying the one or more tag devices based on the extracted information, wherein the one or more tag devices are configured to execute the one or more device actions and wherein the one on more tag devices are different than the user device;  determining the transition action based on the tag devices and the one or more device actions; and causing the transition action to be performed by the one or more tag devices”
On the other hand, in the same field of endeavor, Krasadakis teaches
in response to determining the trigger event occurs ([0058]: The user may look at the screen for X seconds, and the interaction is captured by the reaction monitor 130 for the user 102), determining a transition action based on the trigger event by extracting information for one or more device actions and information for one or more tag devices from a predetermined tag corresponding to the trigger event (Fig. 1; [0058]: The path of the user 102 is known due to the previous interaction (i.e., looking at the screen for X seconds) with the prior display device 100, and it is also known that the first mini-episode has been presented and positively received [extracted information]); 
identifying the one or more tag devices based on the extracted information, wherein the one or more tag devices are configured to execute the one or more device actions and wherein the one on more tag devices are different than the user device ([0058]: As the user 102 moves through the airport, he/she approaches another display device 100 that is part of the same network of display devices 100 [another display device 100 corresponds to the tag device]); 
determining the transition action based on the tag devices and the one or more device actions; and causing the transition action to be performed by the one or more tag devices. ([0058]: As such, another aspect of the car may be presented to the user 102 on the second display device 100. [presenting the next episode corresponds to the transition action]); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of James to incorporate the teachings of Krasadakis to include “in response to determining the trigger event occurs, determining a transition action based on the trigger event by extracting information for one or more device actions and information for one or more tag devices from a predetermined tag corresponding to the trigger event; identifying the one or more tag devices based on the extracted information, wherein the one or more tag devices are configured to execute the one or more device actions and wherein the one on more tag devices are different than the user device;  determining the transition action based on the tag devices and the one or more device actions; and causing the transition action to be performed by the one or more tag devices.”
The motivation for doing so would be to determine the overall effectiveness of the content as it is consumed by large audiences of consumers, as recognized by Krasadakis ([0058] of Krasadakis: This type of data collection may serve to better select future content for the user 102 or to judge the overall effectiveness of the content as it is consumed by large audiences of consumers one-by-one).

Regarding Claim 21, the combined teachings of James and Krasadakis disclose the method of claim 1.
James further teaches, further comprising obtaining a media file that is not transition-coded media ([0089]: In further examples, some or all of the metadata may be separate from the content file or stream. For example, at least a portion of the metadata, e.g., one or more MDVM tags 404, 602, may not be included in the MDV file or stream (e.g., file or stream formatted according to the examples herein and described with reference to FIGS. 3-4)).

Regarding Claim 22, the combined teachings of James and Krasadakis disclose the method of claim 1.
James further teaches wherein determining that the trigger event is associated with a predetermined tag of the one or more tags comprises determining a trigger event type and comparing the trigger event type to the one or more tags ([0008]: In some examples, the method further comprises selecting the action to be taken responsive to the trigger from a library of available action, and associating the selected action with the scripting event and the metadata tag).

Regarding Claim 23, the combined teachings of James and Krasadakis disclose the method of claim 1.
 Krasadakis further teaches wherein the one or more tags comprises a user-specific environmental control, wherein the user-specific environmental control modifies a user's environment using the tag devices ([0035]: The sensors 118 may include any number of sensors for detecting the users 102, environmental conditions in the viewing area, or information from client devices (e.g., smart phone, tablet, laptop, wearable device, etc.) of the users 102…  or any other sensor configured to capture data from the user 102 or the environment, or any other sensors configured to identify the users 102 or capture environmental data; [0060]: any number of networked display devices 100 may be controlled using the various techniques and devices disclosed herein. [See also para [0037], [0055], [0061]).

Regarding Claim 24, the combined teachings of James and Krasadakis disclose the method of claim 23.
Krasadakis further teaches wherein the user-specific environmental control is configured to modify the tag devices by modifying one or more of a heating, ventilation, or air conditioning (HVAC) property, a room lighting property, or a robotic massage chair property ([0035]: The sensors 118 may include any number of sensors for detecting the users 102, environmental conditions in the viewing area, or information from client devices (e.g., smart phone, tablet, laptop, wearable device, etc.) of the users 102…  or any other sensor configured to capture data from the user 102 or the environment, or any other sensors configured to identify the users 102 or capture environmental data. [See also para [0037], [0055], [0061]).




Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: "Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 163.06. An amendment which does not comply with the provisions of 37 CFR 1.12l(b), (c),  (d), and (h) may be held not fully responsive. See MPEP § 714." Amendments not pointing to
specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168